DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 are rejected under 35 U.S.C. 102(a/1,2) as being anticipated by Koike (US 2012/0229732).
Regarding claim 1, Koike teaches an optical member (including polarizer + polymer film [0040]) comprising: a polarizing film (polarizer [0040]) and a protective cover (polymer film … disposed on the viewing side of the polarizer [0040]), wherein the 
Regarding claim 2, Koike teaches that the in-plane retardation of the protective cover is 10,000 nm (retardation [0036] defined by the product ∆Nxd of the anisotropy ∆N = |Nx–Ny| [0052] which is the same as the one defined in Applicant’s specification ((nx-ny)xd [0011])) which is within the claimed range of 7,000 nm or more.
Regarding claim 7, Koike teaches a liquid crystal display device apparatus (liquid crystal display device [0040]) comprising the optical member (polarizer + polymer film [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike as applied to claims 1-2, 7 above, and further in view of Marumo (JPO English translation of JP 2006103169).
Koike teaches the optical member comprising the polarizing film and the protective cover, as described above.  
Regarding claim 3, although Koike teaches that a thickness of the protective cover of higher than 500 µm is not preferred (polymer film [0049]), such that Koike fails to teach a thickness of 1,000 µm or more, Koike does not teach that it is prohibited because Koike teaches that the protective cover may have any thickness ([0049]).  In addition, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Marumo teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, overview) has a thickness that can be increased from 500 µm to 1,200 µm (0.5-1.2 mm, overview) which is within the claimed range of 1,000 µm or more, for the purpose of providing the desired enhancement in physical bulk protection.

Regarding claim 8, Koike teaches that the protective cover is a polycarbonate resin structure (polycarbonate film [0044]), but fails to teach that it is formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Marumo teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, overview) can be formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin (acrylic resin layer constituting the polycarbonate resin laminate [0006], acrylic resin … is a copolymer of … methyl methacrylate 99% [0008])  instead of just a polycarbonate resin structure (general polycarbonate resin plate [0004]), for the purpose of providing the desired combination of surface hardness, particularly pencil hardness, impact resistance and punching processibility ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a laminated structure of a polycarbonate resin and a polymethyl methacrylate, in place of just the polycarbonate resin structure, to form the protective cover of the optical member of Koike, in order to obtain the desired combination of . 
Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike as applied to claims 1-2, 7 above, and further in view of Doo (US 2017/0210104).
Koike teaches the optical member comprising the polarizing film and the protective cover, as described above.  
Regarding claim 4, Koike is silent regarding a bending strength of the protective cover.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Doo teaches that a protective cover forming the top surface (cover sheet for the protection of the front surface [0014]) of a liquid crystal display device (display [0014], LCD [0003]), can have a bending strength (flexural modulus [0034]) based on a bending test method of ASTM-D790 ([0034], bending test [0054]) of S of Applicant = 16300 kgf/cm2 (1.6 GPa [0034]), for the purpose of providing the desired flexural strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the protective cover of the optical member of Koike, with a bending strength based on a bending test method of ASTM-D790, of 16300 kgf/cm2, in order to obtain the desired flexural strength, as taught by Doo.

2 x 0.5 mm) which is within the claimed range of 400 or more, for the purpose of providing the desired flexural durability, as described above.  It is noted that the term “value” does not have units as defined in the context of the specification.
Regarding claim 8, Koike teaches that the protective cover is a polycarbonate resin structure (polycarbonate film [0044]), but fails to teach that it is formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Doo teaches that a protective cover forming the top surface (cover sheet for the protection of the front surface [0014]) of a liquid crystal display device (display [0014], LCD [0003]), can be formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin (multilayer structure comprising two PC layers and a polymethylmethacrylate-based resin layer, PMMA layer [0016])  instead of just a polycarbonate resin structure (polycarbonate-based resin layer, PC layer [0015]), for the purpose of providing the desired combination of transparency, surface hardness, durability, heat resistance ([0005]) and deformation resistance (minimally deformed [0007]).
. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koike as applied to claims 1-2, 7 above, and further as evidenced by Kawamura, WO 2015/0500075 (US 2016/0252774 is used here).
Koike teaches the optical member comprising the polarizing film and the protective cover, as described above.
Regarding claim 5, Koike teaches that the optical member further comprises a pressure-sensitive adhesive layer between the protective cover and the polarizing film (disposing the polymer film on the outermost layer of the polarizer … the polymer film may preferably have a pressure-sensitive adhesive layer [0040]) such that the pressure-sensitive adhesive is filled between the protective cover and the polarizing film, for the purpose of providing the desired laminate bonding, as evidenced by Kawamura.
Kawamura teaches that in an optical member (including front plate 10 + polarizing plate [0043]), a pressure-sensitive adhesive (20 [0043]) is filled between a protective cover (front plate 10 [0043]) and a polarizing film (polarizing plate 30 [0043, Fig. 1], integrated by sticking them together [0043]), for the purpose of providing the desired laminate bonding (sticking them together [0043]).

Kawamura teaches that in the optical member, an antireflection film is laminated on a side of the protective cover 10 opposite to the polarizing film 30 (front plate 10 may have functions such as antireflection … can be a laminate of a substrate … and one or more layers … laminated on the substrate and having the above function(s) [0042]), for the purpose of preventing undesired reflection of external light.
Claims 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2012/0229732) in view of Marumo (JPO English translation of JP 2006103169), as evidenced by Kawamura, WO 2015/0500075 (US 2016/0252774 is used here).
Regarding claim 9, Koike teaches an optical member (including polarizer + polymer film [0040]) comprising: a polarizing film (polarizer [0040]) and a protective cover (polymer film … disposed on the viewing side of the polarizer [0040]), wherein the protective cover has an in-plane retardation of 10,000 nm (retardation [0036] defined by the product ∆Nxd, ∆N = |Nx–Ny| [0052] which is the same as the one defined in Applicant’s specification ((nx-ny)xd [0011])) which is within the claimed range of 7,000 nm or more, and wherein an angle formed by the slow axis of the protective cover and the absorption axis of the polarizing film is about 45°([0040]) which is within the claimed range of from 40° to 50°.  In addition, Koike teaches that the optical member further comprises a pressure-sensitive adhesive layer between the protective cover and the 
Kawamura teaches that in an optical member (including front plate 10 + polarizing plate [0043]), a pressure-sensitive adhesive (20 [0043]) is filled between a protective cover (front plate 10 [0043]) and a polarizing film (polarizing plate 30 [0043, Fig. 1], integrated by sticking them together [0043]), for the purpose of providing the desired laminate bonding (sticking them together [0043]).
Although Koike teaches that a thickness of the protective cover of higher than 500 µm is not preferred (polymer film [0049]), such that Koike fails to teach a thickness of 1,000 µm or more, Koike does not teach that it is prohibited because Koike teaches that the protective cover may have any thickness ([0049]).  In addition, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Marumo teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, overview) has a thickness that can be increased from 500 µm to 1,200 µm (0.5-1.2 mm, overview) which is within the claimed range of 1,000 µm or more, for the purpose of providing the desired enhancement in physical bulk protection.

Regarding claim 11, Koike teaches that the optical member further comprises an antireflection film ([0030]), which can be laminated on a side of the protective cover opposite to the polarizing film, for the purpose of preventing undesired reflection of external light, as evidenced by Kawamura.
Kawamura teaches that in the optical member, an antireflection film is laminated on a side of the protective cover 10 opposite to the polarizing film 30 (front plate 10 may have functions such as antireflection … can be a laminate of a substrate … and one or more layers … laminated on the substrate and having the above function(s) [0042]), for the purpose of preventing undesired reflection of external light.
Regarding claim 12, Koike teaches that the protective cover is a polycarbonate resin structure (polycarbonate film [0044]), but fails to teach that it is formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device comprising the optical member comprising the polarizing film (polarizer [0040]) and the protective cover (polymer film [0040]).
Marumo teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, overview) can be formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a laminated structure of a polycarbonate resin and a polymethyl methacrylate, in place of just the polycarbonate resin structure, to form the protective cover of the optical member of Koike, in order to obtain the desired combination of surface hardness, particularly pencil hardness, impact resistance and punching processibility, as taught by Marumo. 
Regarding claim 13, Koike teaches a liquid crystal display device apparatus (liquid crystal display device [0040]) comprising the optical member ([0040]).
Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Marumo, as evidenced by Kawamura, as applied to claims 9, 11-13 above, and further in view of Doo (US 2017/0210104).
Koike, as modified by Marumo and Kawamura, teaches the optical member comprising the polarizing film and the protective cover, as described above.  
Regarding claim 10, Koike, as modified by Marumo and Kawamura, is silent regarding a bending strength of the protective cover.
However, Koike teaches that the protective cover can form the top surface (provided on and attached to the top surface [0040]) of a liquid crystal display device 
Doo teaches that a protective cover forming the top surface (cover sheet for the protection of the front surface [0014]) of a liquid crystal display device (display [0014], LCD [0003]), can have a bending strength (flexural modulus [0034]) based on a bending test method of ASTM-D790 ([0034], bending test [0054]) of S of Applicant = 16300 kgf/cm2 (1.6 GPa [0034]), for the purpose of providing the desired flexural strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the protective cover of the optical member of Koike, with a bending strength based on a bending test method of ASTM-D790, of 16300 kgf/cm2, in order to obtain the desired flexural strength, as taught by Doo.
Koike, as modified by Marumo, teaches that the protective cover can have a thickness T of Applicant = 1.2 mm (abstract of Marumo), for the purpose of providing the desired enhancement in physical bulk protection, as described above, such that the protective cover of the optical member of modified Koike, can have a value of SxT of Applicant, of 19560 (16300 kgf/cm2 x 1.2 mm) which is within the claimed range of 400 or more, for the purpose of providing the desired flexural durability, as described above. It is noted that the term “value” does not have units as defined in the context of the specification. 
Regarding claim 12, as rejected above, Koike teaches that the protective cover is a polycarbonate resin structure (polycarbonate film [0044]), but fails to teach that it is formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin.

Marumo teaches that a protective cover which forms a top surface of a liquid crystal display device (liquid crystal display cover, abstract) can be formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin (acrylic resin layer constituting the polycarbonate resin laminate [0006], acrylic resin … is a copolymer of … methyl methacrylate 99% [0008])  instead of just a polycarbonate resin structure (general polycarbonate resin plate [0004]), for the purpose of providing the desired combination of surface hardness, particularly pencil hardness, impact resistance and punching processibility ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a laminated structure of a polycarbonate resin and a polymethyl methacrylate, in place of just the polycarbonate resin structure, to form the protective cover of the optical member of Koike, in order to obtain the desired combination of surface hardness, particularly pencil hardness, impact resistance and punching processibility, as taught by Marumo. 
Additionally, Doo teaches that a protective cover forming the top surface (cover sheet for the protection of the front surface [0014]) of a liquid crystal display device (display [0014], LCD [0003]), can be formed of a laminated structure of a polycarbonate resin and a polymethyl methacrylate resin (multilayer structure comprising two PC layers and a polymethylmethacrylate-based resin layer, PMMA layer [0016])  instead of 
Therefore, it would additionally have been obvious to one of ordinary skill in the art at the time, to have provided the laminated structure of a polycarbonate resin and a polymethyl methacrylate, in place of just the polycarbonate resin structure, to form the protective cover of the optical member of Koike, in order to obtain the desired combination of transparency, surface hardness, durability, heat resistance and deformation resistance, as taught by Doo. 














If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782